Name: Council Regulation (EC) NoÃ 352/2006 of 27 February 2006 repealing Regulation (EEC) NoÃ 1461/93 concerning access to public contracts for tenderers from the United States of America
 Type: Regulation
 Subject Matter: trade policy;  international trade;  America
 Date Published: nan

 1.3.2006 EN Official Journal of the European Union L 59/7 COUNCIL REGULATION (EC) No 352/2006 of 27 February 2006 repealing Regulation (EEC) No 1461/93 concerning access to public contracts for tenderers from the United States of America THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 1461/93 (1), restricts access for United States tenderers in respect of certain contracts awarded by certain public authorities in response to certain measures taken by the United States under Title VII of its 1988 Trade Act in respect of Community tenderers. (2) The decision of the United States of America to repeal the sanctions imposed under Title VII of its 1988 Trade Act will take effect as of 1 March 2006. (3) Regulation (EEC) No 1461/93 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Council Regulation (EEC) No 1461/93 concerning access to public contracts for tenderers from the United States of America is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) OJ L 146, 17.6.1993, p. 1.